 Case 2:19-cv-12906-SJM-APP ECF No. 1 filed 10/04/19        PageID.1   Page 1 of 10



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ALFRED WALKER,

      Plaintiff,

v.

JOSEPH P. EARLY, LLC, a Domestic             CIVIL ACTION NO.
Limited Liability Company, and
JOSEPH P. EARLY, Individually,               JURY TRIAL DEMANDED

     Defendants.
______________________________/

                                  COMPLAINT

      1.     This case concerns a general contracting company (“Joseph P. Early,

LLC”), its owner, Joseph P. Early, and its former employee who regularly worked

over 60 hours a week in a non-exempt position but was not properly compensated

for all of the overtime hours he worked.

      2.     Defendants’ conduct violates the FLSA, which requires non-exempt

employees, such as Plaintiff, to be compensated for their overtime work at a rate of

one and one-half times their regular rate of pay. See 29 U.S.C. § 207(a).

             SUBJECT MATTER JURISDICTION AND VENUE

      3.     This Court has jurisdiction over the subject matter of this action under

29 U.S.C. § 216(b) and 28 U.S.C. § 1331.
 Case 2:19-cv-12906-SJM-APP ECF No. 1 filed 10/04/19        PageID.2   Page 2 of 10



      4.     This Court has the authority to grant declaratory relief pursuant to the

FLSA and the Federal Declaratory Judgment Act (“DJA”), 28 U.S.C. §§ 2201-02.

      5.     Venue is proper in this Court under 28 U.S.C. §1391 because a

substantial part of the events or omissions giving rise to the claims occurred within

the Eastern District of Michigan.

      6.     Defendant conducts substantial and not isolated business in the Eastern

District of Michigan.

      7.     Defendant has agents and employees in the Eastern District of

Michigan.

      8.     Defendant has a business located in the Eastern District of Michigan.

                  PARTIES AND PERSONAL JURISDICTION

      9.     At all times relevant hereto, Plaintiff Alfred Walker was an individual

residing in Wayne County, Michigan.

      10.    Defendant Joseph P. Early, LLC is a Michigan Limited Liability

Company for the purpose of accumulating monetary profit.

      11.    Defendant Joseph P. Early is an individual residing in Michigan.

      12.    This Court has personal jurisdiction over this Defendant because he is

a resident of Michigan.




                                          2
 Case 2:19-cv-12906-SJM-APP ECF No. 1 filed 10/04/19      PageID.3   Page 3 of 10



                                FLSA COVERAGE

       13.   At all material times, Defendants have been employers within the

meaning of 3(d) of the FLSA. 29 U.S.C. § 203(d).

       14.   At all material times, Plaintiff was Defendants’ employee within the

meaning of the FLSA. 29 U.S.C. § 203(e).

       15.   Defendants determined the rate and the method of payment for

Plaintiff.

       16.   Defendants maintained some records regarding the time Plaintiff

worked, but failed to maintain full and accurate time records in contravention of

the FLSA’s recordkeeping requirement.

       17.   At all material times, Defendants have been employers within the

meaning of 3(d) of the FLSA. 29 U.S.C. § 203(d).

       18.   Moreover, the Fair Labor Standards Act (“FLSA”) defines the term

“employer” broadly to include “any person acting directly or indirectly in the

interest of an employer in relation to any employee.” 29 U.S.C. § 203(d).

       19.   The statutory definition of “employer” includes corporate officers,

participating shareholders, supervisors, managers, or other employees where that

individual exercises some supervisory authority over employees and is responsible

in whole or in part for the alleged violation. See Id.

       20.   Defendant Joseph P. Early is the owner of Joseph P. Early, LLC.


                                           3
 Case 2:19-cv-12906-SJM-APP ECF No. 1 filed 10/04/19          PageID.4   Page 4 of 10



       21.   Defendant Joseph P. Early is involved in the day-to-day business

operation of Joseph P. Early, LLC.

       22.   Defendant Joseph P. Early has responsibility for the supervision of the

employees at Joseph P. Early, LLC.

       23.   Defendant Joseph P. Early is responsible for the compensation or lack

thereof paid to employees at Joseph P. Early, LLC.

       24.   Defendant Joseph P. Early has the authority to hire and fire

employees, the authority to direct and supervise the work of employees, the

authority to sign on the business's checking accounts, including payroll accounts,

and the authority to make decisions regarding employee compensation and capital

expenditures.

       25.   Additionally, Defendant Joseph P. Early is responsible for the day-to-

day affairs of Joseph P. Early, LLC.            In particular, he was responsible for

determining whether Joseph P. Early, LLC complied with the Fair Labor Standards

Act.

       26.   Defendant Joseph P. Early controlled the nature, pay structure, and

employment relationship of the Plaintiff.

       27.   As such, Defendant Joseph P. Early is the employer of the Plaintiff

within the meaning of 3(d) of the FLSA, and is jointly, severally, and liable for all

damages.


                                            4
 Case 2:19-cv-12906-SJM-APP ECF No. 1 filed 10/04/19    PageID.5   Page 5 of 10



               ENTERPRISE AND INDIVIDUAL COVERAGE

      28.   At all material times, Defendants have been an enterprise within the

meaning of 3(r) of the FLSA. 29 U.S.C. § 203(r).

      29.   At all material times, Defendants have been an enterprise in

commerce or in the production of goods for commerce within the meaning of

3(s)(1) of the FLSA because they have had employees engaged in commerce. 29

U.S.C. § 203(s)(1).

      30.   Specifically, Defendants’ employees have sold goods that have been

moved or produced in interstate commerce to Defendants’ customers.

Additionally, Defendants’ employees, including Plaintiff, have handled materials

that have been moved or produced in interstate commerce, which were used in the

course of Defendants’ business operations.

      31.   Furthermore, Defendants have had, and continues to have, an annual

gross business volume in excess of $500,000.00 per annum.

      32.   At all material times, Plaintiff was an individual employee who

engaged in commerce or in the production of goods for commerce as required by

29 USC § 206-207.




                                        5
 Case 2:19-cv-12906-SJM-APP ECF No. 1 filed 10/04/19        PageID.6   Page 6 of 10



                              WAGE VIOLATIONS

        33.    Defendants paid Plaintiff on an hourly basis up to 40 hours a week,

  but did not pay him for any hours he worked beyond 40 hours in a week at all.

                                      FACTS

      34.     Defendant is a general contracting company.

      35.     From approximately 2014 through August 2018, Plaintiff worked for

Defendants.

      36.     Although Plaintiff was required to and did in fact frequently work

more than forty (40) hours per workweek, he was not compensated at the FLSA

mandated time-and-a-half rate for hours in excess of forty (40) per workweek.

      37.     Defendants’ method of paying Plaintiff in violation of the FLSA was

willful and was not based on a good faith and reasonable belief that its conduct

complied with the FLSA.

      38.     Defendants misclassified Plaintiff with the intent to avoid paying him

in accordance to the FLSA.

      39.     At all material times, Defendant operated as a “single enterprise”

within the meaning of 3(r)(1) of the FLSA. 29 U.S.C. § 203(r)(1).          That is,

Defendants performs related activities through unified operation and common

control for a common business purpose.




                                          6
 Case 2:19-cv-12906-SJM-APP ECF No. 1 filed 10/04/19         PageID.7    Page 7 of 10



                   COUNT ONE: VIOLATION OF 29 U.S.C. § 207

      40.     Plaintiff incorporates all allegations contained in the foregoing

paragraphs.

      41.     Defendants’ practice of failing to pay Plaintiff time-and-a-half rate for

hours in excess of forty (40) per workweek violates the FLSA. 29 U.S.C. § 207.

      42.     None of the exemptions provided by the FLSA regulating the duty of

employers to pay overtime at a rate not less than one and one-half times the regular

rate at which its employees are employed are applicable to Defendants or Plaintiff.

      43.     Defendants failed to keep adequate records of Plaintiff’s work hours

and pay in violation of section 211(c) of the FLSA. See 29 U.S.C. § 211(c).

      44.     Federal law mandates that an employer is required to keep for three

(3) years all payroll records and other records containing, among other things, the

following information:

              a)      The time of day and day of week on which the employees’

                      work week begins;

              b)      The regular hourly rate of pay for any workweek in which

                      overtime compensation is due under section 7(a) of the FLSA;

              c)      An explanation of the basis of pay by indicating the monetary

                      amount paid on a per hour, per day, per week, or other basis;




                                           7
 Case 2:19-cv-12906-SJM-APP ECF No. 1 filed 10/04/19       PageID.8   Page 8 of 10



             d)      The amount and nature of each payment which, pursuant to

                     section 7(e) of the FLSA, is excluded from the “regular rate”;

             e)      The hours worked each workday and total hours worked each

                     workweek;

             f)      The total daily or weekly straight time earnings or wages due

                     for hours worked during the workday or workweek, exclusive

                     of premium overtime compensation;

             g)      The total premium for overtime hours. This amount excludes

                     the straight-time earnings for overtime hours recorded under

                     this section;

             h)      The total additions to or deductions from wages paid each pay

                     period including employee purchase orders or wage

                     assignments;

             i)      The dates, amounts, and nature of the items which make up

                     the total additions and deductions;

             j)      The total wages paid each pay period; and

             k)      The date of payment and the pay period covered by payment.

29 C.F.R. 516.2, 516.5.

      45.    Defendants have not complied with federal law and have failed to

maintain such records with respect to Plaintiff.


                                          8
 Case 2:19-cv-12906-SJM-APP ECF No. 1 filed 10/04/19         PageID.9   Page 9 of 10



      46.   Because Defendants’ records are inaccurate and/or inadequate,

Plaintiff can meet their burden under the FLSA by proving that he, in fact,

performed work for which he was improperly compensated, and produce sufficient

evidence to show the amount and extent of the work “as a matter of a just and

reasonable inference.” See, e.g., Anderson v. Mt. Clemens Pottery Co.¸ 328 U.S.

680, 687 (1946).

      47.   As a direct and proximate result of Defendants’ deliberate

underpayment of wages, Plaintiff has been damaged in the loss of wages for one or

more weeks of work with Defendants.

      48.   Plaintiff is entitled to an award of liquidated damages.

      49.   Plaintiff is entitled to an award of reasonable attorneys’ fees and costs

under the FLSA.

                             DAMAGES SOUGHT

      50.    Plaintiff is entitled to recover his unpaid compensation, including

overtime compensation.

      51.   Plaintiff is also entitled to an amount equal to all of his unpaid wages

and fees as liquidated damages. 29 U.S.C. § 216(b).

      52.   Plaintiff is entitled to recover their attorney’s fees and costs as

required by the FLSA.




                                          9
Case 2:19-cv-12906-SJM-APP ECF No. 1 filed 10/04/19       PageID.10   Page 10 of 10



                                JURY DEMAND

      53.   Plaintiff hereby demands trial by jury.



Dated: October 4, 2019

                                  Respectfully submitted,

                                  MORGAN & MORGAN, P.A.

                                  By: /s/ Warren D. Astbury
                                      WARREN ASTBURY (P82416)
                                      Florida Bar No.: 78056
                                      California Bar No.: 311962
                                      Illinois Bar No.: 6298999
                                      2000 Town Center, Suite 1900
                                      Southfield, MI 48075
                                      (313) 251-1399
                                      wastbury@forthepeople.com

                                      Attorney for Plaintiff




                                        10
